Exhibit GUARANTY TO: Jeffrey K. Holloway, Trustee of the Sage Trust dated 8/17/93 as to an undivided $3,000,000/$13,675,000 interest; Jeffrey K. Holloway, Trustee of the Rich Living Trust dated 7/10/98 as to an undivided $400,000/$13,675,000 interest; The DeBellis Family Limited Partnership, whose manager is Rocky Joe, LLC, a Nevada limited liability company, as to an undivided $2,200,000/$13,675,000 interest; Pete Kubena, Trustee of the Pete P. Kubena Trust as to an undivided $2,975,000/$13,675,000 interest; Laurence R. Meyerson, an unmarried man as to an undivided $300,000/$13,675,000 interest; the R.L. Faiman 1995 Irrevocable Trust dated 8/8/95, Deborah L. Shoofey, Trustee as to an undivided $750,000/$13,675,000 interest; RLF Diversified General Partnership, Deborah L.
